‘COUNSELORS Ar LAw

 

IT IS HEREBY ORDERED THAT Defendant's sentencing,

currently scheduled to be held on January 29, 2020, is
CARDI & EDGAR2@iourned to Tuesday, February 4, 2020 at 2:00 p.m. The bs aS i
Bip -1_p sentencing shall be held in Courtroom 11B of the Daniel Pett Case

 

Chad L. Edgar
Patrick Moynihan United States Courthouse, 500 Pearl

Street, New York, NY 10007. The government shall file Associates
its sentencing submission by January 28, 2020. Jessica Friedrich
: Joanna C. Kahan

  
  
  

Of counsel
Diane Ferrone

8D ORDERED. *
[21 }20 U.6.0.).
January 21, 2020

Via ECF and Electronic Mail [USsDSSDNY

United States District Court Judge ELECTRONICALLY FILED
Southern District of New York

40 Foley Square | . - ]
New York, NY 10007 ) (fat Zo

Re: United States v. Tyreek Ogarro, et al., 18-cr-373 (RJS)

Hon. Richard J. Sullivan RETRO |
|

Your Honor:

Iam CJA counsel to Tyreek Ogarro. I write, with no objection from the government, to request

that the Court reschedule the date of Mr. Ogarro’s sentencing, currently January 29, 2020, as I will be in
an all-day hearing on that day.

If convenient for the Court, the parties are available any time on February 3, or in the afternoon
of February 4.

Mr. Ogarro has already submitted his sentencing submission. The government requests, and we
do not object, that it file its sentencing submission one week prior to the rescheduled sentencing date.

I thank the Court for its attention to this matter.

Respectfully submitted,
/s/

Dawn M. Cardi

oc: All Parties (via ECF and E-mail)

99 Madison Avenue, 8th Floor, New York, NY 10016 * 212.481.7770 TELEPHONE © 212.271.0665 FacsiMILE * 917.543.9993 ceLL © cardiedgarlaw.com
